Name: Council Regulation (EEC) No 2814/79 of 10 December 1979 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 100/76 for the 1980 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 79 Official Journal of the European Communities No L 320/3 COUNCIL REGULATION (EEC) No 2814/79 of 10 December 1979 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 100/76 for the 1980 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular Article 14 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 14 ( 1 ) of Regulation (EEC) No 100/76 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas the guide prices of the said products were fixed for the 1979 fishing year by Regulation (EEC) No 2905/78 P) ; Whereas, given the data available at present concerning prices for the products in question , it is necessary to increase these prices for certain products and to maintain them for others for the 1980 fishing year, HAS ADOPTED THIS REGULATION : Article 1 The guide prices applicable until 31 December 1980 for products listed in Annex II to Regulation (EEC) No 100/76 and the products to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1979 . For the Council The President T. HUSSEY ( ¢) OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) OJ No L 347, 12 . 12 . 1978 , p. 1 . (3 ) OJ No L 347, 12 . 12 . 1978 , p. 4 . No L 320/4 Official Journal of the European Communities 15 . 12. 79 ANNEX Group of products Commercial specifications Guide price(ECU/tonne) Sardines Frozen , in lots or in original packages containing the same products 381 Sea-bream of the species Dentex dentex and Pagellus Frozen, in lots or in original packages containing the same products 949 Squid (Loligo spp) Frozen, in original packages containing the same products 1 851 Squid (Ommastrephes sagit ­ tatus, Todarodes sagittatus, Illex spp) Frozen, in original packages containing the same products 938 Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti Frozen, in original packages containing the same products 1 286 Octopus Frozen , in original packages containing the same products 949